Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Listing
Applicant should provide a new claim listing in response to this office action.  Cancelled claims should not contain the text.

Election/Restriction
	Claims 14-21 and 25 remain withdrawn from consideration as being directed to a nonelected invention.  In the event that applicant intends to requires rejoinder, the claims should be carefully amended to depend from or otherwise include all limitations of the composition claims, and to ensure that amendments to the composition claims have not resulted in deficiencies to the nonelected claims.
				     
Claim Objections
	Claim 10 would appear to depend more properly from claim 9 rather than claim 8.
Claim 11 is inconsistent in reference to the medium pore zeolites in the plural, whereas claim 1 refers to a medium pore zeolite in the singular.  The recitation of “comprises” is also improper based on the plurality of “zeolites” and should read “comprise”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 1-13 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been essentially obviated.
The following rejection is applicable: .
Claims 3, 5, 6, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is queried based on the amendment to claim 1.  As claim 1 has been amended to recite the diameter of the pores, it would appear that the peak at a pore diameter of 2.0 to about 6 nm is an inherent characteristic of claim 1, as opposed to a further limitation on the identity of the composition of claim 1. 
Claims 5 and 6 contain relative language of “high SiO2/Al2O3 ratio”.  Claim 5 appears to not limit claim 1 properly as claim 1 already recites an ultra-stabilized high SAR Y zeolite, as claim 1 provides the SAR greater than 6.2, which is relatively “high” for the FAU zeolites.
Claims 12 and 13 lack antecedent basis for the recitation of the first and second silica.  They should be amended to recite “source” in accordance with the amendment to claim 1.

Double Patenting
The provisional rejection of claims 1-13 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 22 of copending Application No. 16/322,779  (reference application), has been obviated by the filing of a terminal disclaimer, which is proper and has been accepted. 

The provisional rejection of claims 1-13 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 13 of copending Application No. 16/960,927 (reference application), has been obviated by the filing of a terminal disclaimer, which is proper and has been accepted. 

Claim Rejections - 35 USC § 103
The rejection of claims 1-6 and 14 under 35 U.S.C. 103 as being unpatentable over WO 2006/067154 to Stamires et al. has been obviated by the amendment filed June 6, 2022.  
Although the reference ingredients and the method for making the FCC catalyst are extremely similar to those described herein, and may therefore result in a catalyst having the claimed pore volume/diameter criteria, this cannot be considered and inherent result that will always occur. As a result, Stamires et al. fails to disclose the manner in which to adjust all ingredients to result in the instantly claimed FCC catalyst characteristics, because Stamires is concerned with the attrition of the FCC catalyst, not the pore size/volume distribution.  In addition, the reference mentions USY or RE-USY-beta among the list of possible zeolites.  However, the examples use only Y zeolite and do not provide any specified SAR for the desired zeolites.
Allowable Subject Matter
Claims 1 and 7-9 appear to be allowable over the prior art of record.  As mentioned above in the Restriction/Election heading, the withdrawn claims have not been rejoined at this time due to a number of issues.  Just as an example, claim 14 neither depends from nor includes all limitations of an allowable claim.  There is also a period in the middle of the claim.  The last step is also unclear What is optionally followed?
Other claims lack antecedent basis for the first and second silicas.  Claim 16 lacks a period at the end of the claim.  Claim 19 would be subject to a 112 P2 rejection.  Claim 20 would be queried as potentially not further limiting.  Claim 23 also fails to depend from or include all limitations of an allowable claim.  This claim would also be subject to a 112 P2 rejection in that there do not appear to be “steps” plurally in the process.  Step “a” is a recitation of the catalyst, not a step in the cracking process.  The withdrawn claims should be carefully revised to permit rejoinder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732